Smith, P. J. (dissenting):
Plaintiff is a child three years old non sui juris. He was in the shoe store of the defendant with his mother. While the attention of his mother was diverted in looking at some shoes he strayed away from his mother and fell down a stairway leading out of the room, and which was protected only by a curtain. This stairway was not used by the customers of the store and was at the end of a passageway, which passageway was apparently used only by the clerks, who had full knowledge of the situation. The construction was not in any way negligent in failing to guard against the acts of any one sui juris. The defendant has been charged with damages -for negligence in failing to guard against the wanderings of a *400three-year-old child, whom the mother allowed to stray away from her while she was looking at shoes. In my judgment this imposed a duty upon a storekeeper far beyond the requirement of the law, and I recommend that the judgment and order he reversed and complaint dismissed, with costs.
Judgment and order affirmed, with costs.